Hoar, J.
It seems to us at least doubtful whether a just interpretation of the defendants’ offer of a reward would extend it to the case on which the plaintiff relies. The offer is of a reward of $500 to “ any person giving information to the agent or officers of the ships, of any goods, jewelry, or other merchandise, smuggled or concealed, or intended to be smuggled from on board the ships of the British and North American Boyal Mail Steam Packet Company, on the establishment of the truth of the information.” The purpose of this offer was manifestly to aid the company in avoiding the forfeiture or penalties to which their ships would be liable, by giving them information which would enable them to be active and serviceable in exposing the violation of law, delivering up to the revenue officers the property smuggled or intended to be smuggled, and handing over the offender to prosecution, and thereby to deserve and obtain for themselves the favorable consideration of the government. The language is, “ smuggled or concealed, or intended to be smuggled from on board the ships.” The reference would seem to be only to goods on board the ship, or which the revenue *353officers had not discovered or detected. The plaintiff gave nc information to the defendants until after the offence was known to the revenue officers in charge of the ship, and the offenders had been detected and arrested. This information was of no use or value to the defendants, and can hardly be considered as embraced in the letter of their contract. It certainly was not within its spirit.
But upon the broader ground of public policy the plaintiff cannot maintain his action. At the time he found the smuggled goods, he was an officer of the customs of the United States; and, although not in discharge of a specific duty assigned to him, was acting in the service of the government, as a volunteer, in assisting the inspectors who had charge of the steamer, and upon whom the duty of examining the passengers and their luggage devolved. His only right to be present and interfere with the passengers at all was by virtue of his official position. He acted as revenue officer; and so acting, it was his duty to detect, if possible, and expose any violation of the revenue laws, without other compensation than that which attached to his office. It might be for the interest of the government that information of what he had discovered or seized should not be given to the owners of the vessel, or their agents. It would do the defendants no good to give them information of the facts after all his duties to the government were performed.
The case is therefore clearly within the principles of the decision in Pool v. Boston, 5 Cush. 219, and cases there cited. It is against public policy to allow a man to recover a reward for doing his duty as a public officer; and upon the facts agreed there must be Judgment for the defendants.